 



Exhibit No. 10(CC)
THE PROGRESSIVE CORPORATION
NOTICE OF ELECTION
UNDER
DIRECTORS DEFERRAL PLAN

NAME:                                                                    
                       DATE:                                           , 2005

I hereby make the following election with respect to Director Fees otherwise
payable to me during 2006 and thereafter until I advise you otherwise:
MEETING AND SERVICE FEES:
The following portion of my Meeting and Service Fees1 are to be deferred under
the Plan: (check/complete one)

         
 
  [ ]   All of such amounts
 
       
 
  [ ]   The following portion of such amounts:
                                        %
 
       
 
  [ ]   The first $                                        of such amounts each
year
 
       
 
  [ ]   Amounts in excess of $                                        each year

Such Fees shall be deferred into a stock or cash account (as indicated below)
and paid to me as follows: (check and complete one)

         
 
  [ ]   In a lump sum on the following date:                             .2

or

         
 
  [ ]   In equal installments payable  
 
           [ ] Quarterly
 
           [ ] Semiannually
 
           [ ] Annually

 

1   Meeting and Service Fees include all fees which are to be paid to me for
attendance at meetings of the Board or its Committees, or for attendance at
meetings of the Company’s senior management or other Board-related services for
which compensation is to be awarded, as determined in the sole discretion of the
CEO.   2   Date indicated may not be earlier than six months and one day after
such fees are credited to your account.

- 1 -



--------------------------------------------------------------------------------



 



     Beginning                                         2 and
ending                                                             (Not over ten
(10) years later) and until distributed are to be invested: (check and complete
one)
                      [ ] in the stock account
                      [ ] in the cash account
                      [ ]                     % in the stock account and
                     % in the cash account.
RETAINER FEES:
     All amounts hereafter payable to me without regard to my attendance at
meetings are to be deferred, invested in the stock account and paid to me
(complete one):
                [ ] in a lump sum on the following date:          
                                                   .3
or
                [ ] in equal installments payable:
                     [ ] Quarterly
                     [ ] Semiannually
                     [ ] Annually
     Beginning                                          3 and ending
                                         (not over ten (10) years later). In the
event of my death prior to distribution of all deferred amounts, my account
balance(s) should be paid (check one)
                [ ] in a lump sum payment six months after my death
or
                [ ] in a single distribution or in installments, as provided
above to the following person, personal representative or entity:
     I understand that all payments of deferred Meeting, Service and Retainer
Fees will be made as soon as administratively practicable following the dates I
have specified above.
 

3   May not be earlier than the later of (a) the date which is six months and
one day after the date such fees are credited to a stock account or (b) the date
of expiration of the term with respect to which the fees are payable.

- 2 -



--------------------------------------------------------------------------------



 



     I hereby acknowledge that my interests in the Directors Deferral Plan
represented by Meeting, Service and Retainer Fees held in accounts for my
benefit (the “Interests”) may be deemed securities under the federal securities
laws. I hereby represent and warrant as follows:

  1.   I am aware that the Interests hereby acquired have not been registered
under the Securities Act of 1933, as amended (“1933 Act”), nor have they been
registered under any state securities law.     2.   I am acquiring the Interests
solely for my own account, for investment, and not with a view to or for any
distribution, resale, subdivision, or fractionalization thereof in connection
with any distribution of securities within the meaning of the 1933 Act. I am not
acquiring the Interests for the benefit of any other person.     3.   I
understand and agree that the Interests may not be offered for sale, sold,
transferred, pledged, assigned or otherwise disposed of by me under the terms of
the Plan.

 

    (signature)

- 3 -